Citation Nr: 0840232	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  98-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a permanent and total disability 
evaluation for pension purposes.

2.  Whether injuries sustained in a motor vehicle accident 
(MVA) on August 24, 1996, were due to willful misconduct.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's claim for entitlement to a permanent and total 
disability evaluation for pension purposes was previously 
before the Board in October 2001.  The claim was remanded for 
additional development.

The RO issued an administrative decision that found certain 
disabilities were the result of willful misconduct in June 
2006.  The veteran has never been provided notice of that 
decision or his appellate rights.  The issue is inextricably 
intertwined with the veteran's underlying claim for 
entitlement to a permanent and total disability evaluation 
for pension purposes.  The issue will be more fully discussed 
in the remand portion of this decision.

The veteran previously testified before another Veterans Law 
Judge at a Travel Board hearing in August 2001.  The veteran 
was advised that the Veterans Law Judge was no longer with 
the Board and offered the opportunity to have a new hearing 
in September 2008.

The veteran responded that same month that he did not desire 
a new hearing.  He asked that his case be decided based on 
the evidence of record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's case was previously before the Board in October 
2001.  The issue at that time involved whether the veteran 
was entitled to a permanent and total disability evaluation 
for pension purposes.  The veteran's several nonservice-
connected disabilities were not considered to be permanent 
and total.  The case was remanded for additional development.

The development included obtaining evidence relating to an 
MVA of August 24, 1996, wherein the veteran sustained a 
number of injuries.  Evidence of record at the time of the 
remand indicated the veteran was under the influence of 
alcohol when he was involved in the MVA.  

The remand had asked that the veteran be afforded a VA 
examination and that the examiner identify each disorder 
present as well as each disorder claimed by the veteran.  The 
examiner was asked to provide an opinion as to whether any 
disorder was causally or etiologically related to the 
veteran's history of alcohol and/or drug abuse.  The examiner 
was further asked to offer an opinion as to how severe any 
impairment impacted by drug and/or alcohol abuse would be if 
such abuse were not present.  

The last rating decision of record, prior to the Board's 
remand, was dated in May 2000.  The veteran's nonservice-
connected disabilities were identified as gastroesophageal 
reflux disease (GERD), rated as 30 percent disabling, 
limitation of motion of the left knee, rated as 30 percent 
disabling, degenerative changes of the cervical and thoracic 
spine, rated as 10 percent disabling, adjustment disorder 
with depressed mood, rated as 10 percent disabling, and 
status post left pneumothorax, rated at a noncompensable 
level.  Alcohol dependence/polysubstance abuse was also 
listed but not rated as it was attributed to willful 
misconduct.  This rating was based on the results of VA 
examinations provided in March and April 2000.

The veteran was afforded a VA examination in April 2003.  The 
examination report indicated that the claims folder and Board 
remand had been reviewed.  However, the examination report 
provided statements that appear to be contradictory to 
evidence on file in the claims folder.  The report noted that 
the veteran's only hospitalization was for knee surgery; 
however, there are clearly two VA discharge summaries and one 
private one of record that relate to inpatient substance 
abuse treatment.  Further, there was no discussion of the 
veteran's arthritis of the cervical or thoracic spine, both 
noted on x-ray reports from the veteran's hospitalization at 
USA Hospital Medical Center in August 1996, and rated as one 
of the veteran's disabilities.  The examination report 
referred to the veteran's right knee as opposed to his left.  
Finally, in addition to not reporting on the disorders of 
record, the examiner failed to provide the opinion requested 
regarding a possible connection between the veteran's 
disorders and substance abuse.  The only disorders listed 
were the veteran's right [sic] knee and history of mild GERD 
and substance abuse.

An addendum to the examination report was provided in 
November 2006.  The only issue the RO asked to be clarified 
was if the examiner really meant the left knee in the report 
as opposed to the right.  There was no request to have the 
full opinion provided as requested by the Board.  The 
addendum did say the left knee was examined and this should 
have been stated in the report.  The examination report is 
not adequate and not in compliance with the instructions of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The remand directed that a police report and additional 
treatment records be obtained.  As noted, the veteran had a 
clear history of substance abuse.  The RO was further 
instructed to make a determination as to whether any of the 
veteran's disabilities, including but not limited to those 
injuries sustained in the MVA, were the result of willful 
misconduct.  

The RO obtained a copy of the police accident report.  A copy 
of a charging report was also received.  The veteran was 
charged with first degree assault under Alabama Criminal Code 
(AL Code) 13-A-6-20 (1996 through Reg Sess).  That provision 
provides that a person commits the crime of assault in the 
first degree if, while driving under the influence of alcohol 
or a controlled substance, or a combination thereof in 
violation of (AL Code) 32-5A-191, they cause serious bodily 
injury to the person of another with a motor vehicle.  Such a 
charge is a Class B felony.

The RO issued an administrative decision in June 2006.  The 
issue was described as "[w]hether the claimant's 
disability(ies) of August 24, 1996, was incurred in line of 
duty and not due to willful misconduct."  The decision went 
on to cite to various reports of records in detailing the 
veteran's MVA, this included the initial hospital report and 
later records.  However, no specific injury is identified as 
being directly related to the MVA.  The administrative 
decision determined that the veteran's undescribed injuries 
were unintentional but were the result of willful misconduct.  
The basis for this conclusion is not evident from the 
decision.  

The veteran was never provided notice of this administrative 
decision.  See 38 C.F.R. § 3.103(a) (2008).

The veteran had testified at his Board hearing in August 2001 
that he had not applied for disability benefits from the 
Social Security Administration (SSA).  However, the RO had 
developed evidence that veteran was receiving SSA benefits 
and made multiple requests for his records beginning in 
January 2006.  No response to the requests was received.  An 
undated Report of Contact shows that it was confirmed that 
the veteran began receiving Supplemental Security Income 
(SSI) benefits in January 2005.

The RO wrote to the veteran in March 2007.  He was informed 
that, since he was in receipt of SSI benefits, he was 
eligible for nonservice-connected disability pension 
benefits.  He was asked to provide information regarding his 
sources of income.  

The veteran provided the requested information.  The several 
forms submitted were date stamped as received by the RO on 
April 17, 2007.  The claims folder does not show that any 
benefits were paid based on this information.

There is a Report of Contact, dated May 6, 2008, that 
reported on a conversation with the veteran.  It was noted 
that the veteran's appeal was completed on March 6, 2007 (the 
letter determining his eligibility).  The veteran claimed he 
had never heard from VA.

The next item of record is a supplemental statement of the 
case (SSOC) dated in June 2008.  This provides the first 
notice to the veteran of the unfavorable administrative 
decision from June 2006.  The SSOC noted that the veteran had 
been informed that he was eligible for nonservice-connected 
disability pension benefits.  The SSOC further noted that the 
notice was in error in light of the unfavorable 
administrative decision.  The final determination was that 
the veteran was not entitled to benefits administered by VA 
for any resulting injury by an act of willful misconduct.

As noted, the administrative decision did not refer to any 
specific injury in determining that the veteran had injuries 
due to willful misconduct.  Further, the June 2008 SSOC also 
fails to address any specific injury that cannot be 
considered in determining the veteran's eligibility for 
nonservice-connected disability pension benefits.  The 
veteran must be informed of the specific injuries the RO has 
determined are the result of willful misconduct.  

If the determination remains that the veteran has disorders 
that cannot be evaluated because they were the result of 
willful misconduct, the veteran's other disorders must still 
be evaluated to determine if they are sufficient to satisfy 
the necessary criteria.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided notice 
of the June 2006 administrative decision, 
to include his appellate rights.  The 
notice must include a specific listing of 
the disabilities that have been 
determined to be due to willful 
misconduct.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to his claim.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the veteran.

3.  The RO should attempt to obtain the 
favorable administrative decision 
rendered by the Social Security 
Administration and the medical records 
associated therewith.  

4.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the veteran.  

The RO should then schedule a VA general 
medical examination for pension purposes, 
and any necessary special examinations, 
to assess the nature and severity of each 
disability (including those reported by 
the veteran), and to ascertain whether 
the veteran is unable to work for pension 
purposes as a result of such 
disabilities.  

The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims folder was in fact reviewed in 
conjunction with the examination(s).  

After reviewing the record and examining 
the veteran, the examiner(s) must furnish 
an opinion as to the manifestations and 
severity of each identified disability, 
and the effect of the veteran's 
disability/ies on his ability to work.  

The examiner(s) should also provide an 
opinion as to whether any disorder(s) 
found is/are causally or etiologically 
related to the veteran's history of 
alcohol and/or drug abuse.  

If substance abuse is found to be 
currently present, the examiner(s) should 
offer an opinion as to how severe any 
impairment(s) impacted by drug and/or 
alcohol abuse would be if such substance 
abuse were not present.  

If a psychiatric impairment(s) is found, 
the examiner should assign Global 
Assessment of Functioning (GAF) scores 
for the psychiatric impairment(s) 
including substance abuse and not 
including substance abuse.  If such a 
determination cannot be made, it should 
be so noted.  

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that it is/they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should evaluate 
all of the veteran's disabilities, 
including those reported earlier which 
had not been previously rated, and assign 
a percentage evaluation for each.  

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal, to include consideration of those 
disabilities not found to be the result 
of willful misconduct.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a SSOC and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

